          Case 1:19-cv-04693-CM Document 33 Filed 11/14/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 GEIGTECH EAST BAY LLC,

                        Plaintiff,

                  V.                                       Civil Action No. 1:19-cv-04693
                                                     :    . '   ',.       '        ...       ..           ~- •·• '""--·~-· . .                     . . · - .,, ·: ~, ·1

                                                     ~;    _: :_, -   -       ..     ._ 11        ~
 LUTRON ELECTRONICS CO., INC.,
                                                     ! , 2c:_1:.:::.-. r               •
                                                     tl                                q
                        Defendant.                   q :: ,_, ~_:c;:1:~0NICALLY rE,E7:
                                                     ;) :'c.,_:· !f:                                                                       1           L
                                                                                                                                                                        ,I
                                                                                                                                                                        ti
                                                     1'. ·, • ... ;' .'.,.. "                             •                        /        ..._(1' h;:~t·
                                                     t• '        • • ', •                         •• •              ---•                   .-d:t>.-/.df:::'.--.·- '      !
                                                                                         •            ~   -   .......= ,,..,.:. .. ..,..           ~    • ,,      ...    !



                         (PB'1!9~MJJ ORDER REGARDING STAY

       At the Initial Pretrial Conference held on November 8, 2019, Defendant Lutron Electronics

Co., Inc. ("Lutron") informed the Court that it intends to petition the United States Patent Trial

and Appeal Board ("PTAB") to review the patent at issue in this case before the end of December

2019. Based on Lutron's anticipated petition, the Court has determined that this case should be,

and hereby is, STAYED pending the final results of that anticipated petition and subsequent PTAB

review, if any.




UNITED STATES DISTRICT JUDGE



Dated:rJ-fh                          , 2019




ORDER REGARDING STAY
        Case 1:19-cv-04693-CM Document 33 Filed 11/14/19 Page 2 of 2



AGREED AS TO FORM:



Isl Scott W Breedlove                      Isl Gary R. Sarden
Scott W. Breedlove (pro hac vice)          Jed M. Weiss, Bar ID JMW-5293
CARTER ARNETT PLLC                         COLE SCHOTZ, P.C.
8150 North Central Expressway, Suite 500   1325 Avenue of the Americas, 19th Floor
Dallas, TX 75206                           New York, New York 10025
T: 214.550.8188
F: 214.550.8185                            Gary R. Sorden (admitted via pro hac vice)
sbreedlove@carteramett.com                 Texas Bar No. 24066124
                                           gsorden@coleschotz.com
James D. Herschlein                        Brian L. King (admitted via pro hac vice)
Paul C. Llewellyn                          Texas Bar No. 24055776
ARNOLD & PORTER KAYE SCHOLER LLP           bking@coleschotz.com
250 West 55th Street                       COLE SCHOTZ, P.C.
New York, NY 10019-9710                    901 Main Street _
T: 212.836.8000                            Suite 4120
F: 212.836.8689                            Dallas, Texas 75202
j ames.herschlein@amoldporter.com          Telephone: 469-557-9390
paul.llewellyn@amoldporter.com             Fax:469-533-1587

COUNSEL FOR DEFENDANT LUTRON               ATTORNEYS FOR PLAINTIFF GEIGTECH EAST
ELECTRONICS Co., INC.                      BAY,LLC




ORDER REGARDING STAY                       2
